                                 MINUTE ORDER



 CASE NUMBER:             CIVIL NO. 20-00053 LEK-WRP
 CASE NAME:               Stephana Wooden et al., vs. Comprehensive Health
                          Management, inc. et al.,


       JUDGE:      Leslie E. Kobayashi            DATE:             6/30/2021


COURT ACTION: EO: COURT ORDER DEEMING DEFENDANTS’ MOTIONS
WITHDRAWN AND VACATING BRIEFING SCHEDULE AND ORAL ARGUMENT

       Currently pending before the Court are Defendants Comprehensive Health
Management, Inc. and WellCare Health Insurance of Arizona, Inc.’s (“Defendants”)
Motion to Sever Plaintiffs’ Claims, filed May 5, 2021, and Motion for Summary
Judgment, filed May 27, 2021 (“Motions”). [Dkt. nos. 94, 106.] On June 28, 2021,
counsel for Plaintiffs Stephana Wooden and Brandy Reeves (“Plaintiffs”) informed the
magistrate judge via email that the parties had agreed to global mediation, and requested
certain deadlines related to the Motions be continued. Based on Plaintiff’s counsel’s
representations, the Motions are HEREBY DEEMED WITHDRAWN without prejudice
to Defendants refiling the Motions by filing a one-page notice stating their intent to refile
the Motions. If the Motions are so refiled, the Court will issue a briefing schedule as
necessary. The hearing on Defendants’ Motion for Summary Judgment, currently
scheduled for July 23, 2021, is HEREBY VACATED.

      On June 30, 2021, counsel for the parties advised that they agree to consent to a
magistrate judge trial in this matter. Counsel are directed to file the appropriate consent
form.

       IT IS SO ORDERED.

Submitted by: Agalelei Elkington, Courtroom Manager
